UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6180



RONALD P. TORRIES, JR.,

                                           Petitioner - Appellant,

          versus


E. RICHARD BAZZLE, Warden; HENRY D. MCMASTER,

                                           Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CA-04-791)


Submitted:   June 30, 2005                 Decided:   July 27, 2005


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronald P. Torries, Jr., Appellant Pro Se. Donald John Zelenka,
Chief Deputy Attorney General, John William McIntosh, Assistant
Attorney General, Samuel Creighton Waters, OFFICE OF THE ATTORNEY
GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Ronald P. Torries, Jr. seeks to appeal the district

court’s     order    accepting             the    report       and    recommendation           of    a

magistrate judge and denying his motion filed under 28 U.S.C.

§   2254    (2000)       in    which       he     claimed      he     received        ineffective

assistance of counsel.                An appeal may not be taken from the final

order in a § 2254 proceeding unless a circuit justice or judge

issues a certificate of appealability.                            28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                                       28

U.S.C. § 2253(c)(2) (2000).                 A prisoner satisfies this standard by

demonstrating        that       reasonable          jurists          would     find    that     his

constitutional       claims          are    debatable       and      that    any      dispositive

procedural rulings by the district court are also debatable or

wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                    We have independently reviewed the

record     and    conclude          that    Torries      has    not     made    the     requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.             We dispense with oral argument because the

facts    and     legal    contentions            are     adequately      presented        in    the

materials        before       the    court       and     argument      would     not     aid    the

decisional process.

                                                                                        DISMISSED


                                                 - 2 -